Request for Reconsideration
Applicant’s amendments submitted 15 December 2020 are entered, as they overcome all rejections previously presented; however, upon updating the search, the independent claims as presented are found not to distinguish from the prior art, collectively.  Specifically, a reference to Sepetka, now documented of record, teaches a tissue marking device and corresponding method for implanting the marker including flexible polymers embodied as a mesh matrix, as in [0072], which are optionally embodied as a flexible implant which may be rolled in a hollow arrangement to fit within a delivery lumen, as shown in Fig. 20B, and which at least partially unrolls at the implantation site to fill a targeted vascular site, as in at least the abstract.  See [0085]-[0086] for description of the embodiment of Figs. 20A and 20B.  It is additionally understood to those skilled that once a compliant polymer member which is “not self-supporting” is deployed from its delivery catheter, it will necessarily assume an at least partially unrolled configuration.  See also disclosure that the embodiment of Figs. 20A and 20B “would unroll to fill an aneurysm sac” in [0086].  Since the implant is intended to “fill an aneurysm sac” as in the cited passage, this suggests that it is stable enough so as not to migrate over a limited period of at least one month, as claimed.  Additionally, in order to effectively divert blood flow away from the sac for stable treatment effects, those skilled would expect that the implant would not migrate from its target site.  
The polymer implant which is rolled into a cylinder for implantation has a radiopaque wire embedded within it, rendering it visible under one or more imaging modalities, as also in [0086]. Optional marker densities are discussed in [00109], and a marker density of 0.15 g/cc would not differ from the density of at least some of the claimed tissue types by more than 30%, with the densities of various tissue types previously having been documented on the record.  
Arpesani ‘050 is additionally cited for teaching a tubular (hollow) radiopaque prosthetic device that is intended to remain in place after implantation, but it is not capable of unrolling upon being implanted to assume either a planar shape or a partially unrolled cylinder, as required by independent claims 1, 76 and 77.  
The examiner presented an amendment incorporating structural features described in applicant’s specification in [0133] which, in combination with each of the other features recited in the independent claims, patentably distinguish from the prior art and a copy of which is provided with this Office Action.  These amendments may be executed by examiner’s amendment after final in a Notice of Allowability.  Applicant’s representative is invited to contact the examiner to bring the application to allowance after final, without the need to file a Request for Continued Examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793